Citation Nr: 0500058	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  95-36 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
due to ionizing radiation.

2.  Entitlement to service connection for a right ear 
disability, due to ionizing radiation.

3.  Entitlement to service connection for a lung disability, 
including upper respiratory infections, due to ionizing 
radiation.

4.  Entitlement to service connection for hypertension due to 
ionizing radiation.

5.  Entitlement to service connection for sterility due to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to August 
1958, and from February 1961 to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 1999, the Board remanded 
the veteran's appeal for further evidentiary development.  In 
May 2004, the veteran testified at a videoconference hearing 
before the undersigned.  In September 2004, the veteran was 
offered another opportunity to testify at a hearing after it 
was discovered that part of the transcript of the May 2004 
hearing was illegible, but no reply was forthcoming from the 
claimant.


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that a skin disability, right ear disability, 
hypertension, sterility, and a lung disability, to include an 
increased susceptibility to upper respiratory infections, 
were caused by in-service exposure to ionizing radiation.



CONCLUSION OF LAW

The veteran's s skin disability, right ear disability, 
hypertension, sterility, and a lung disability, to include an 
increased susceptibility to upper respiratory infections, 
were not incurred in or aggravated by military service, nor 
may they be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 
3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 1995 and May 1997 
letters, as well as the January 1999 remand, VA notified the 
veteran of the evidence needed to substantiate his claims.  

In March 2001 and August 2002 letters, VA notified the 
claimant that he was responsible to support his claims with 
appropriate evidence.  He was also informed that VA would 
obtain all relevant evidence in the custody of any VA or 
private facility he identified.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physicians regarding treatment for his 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised of the VCAA in the March 2001 and August 2002 
letters.  

In a February 1993 letter, as well as the Statement and the 
Supplemental Statements of the Case, the veteran was notified 
of the change in laws regarding radiation claims.  Therefore, 
the Board finds that the duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA obtained and associated 
with the record the veteran's service medical records, his 
service personnel records, and ionizing radiation dose 
estimates from all available sources.  A review of the record 
on appeal also shows that the veteran filed, and/or the RO 
obtained, histories from the units that the veteran served 
with during the times he claimed to have been exposed to 
ionizing radiation, a Congressional Report regarding radiated 
food studies, and voluminous medical treatise evidence as to 
the biological affects of radiation exposure.  As to post-
service medical evidence, the veteran testified that he 
receive all of his post-service healthcare from Walter Reed 
Army Hospital and the Altoona VA Medical Center and the 
record includes extensive treatment records from these 
facilities dating back to his separation from military 
service.  As to private treatment records, while VA asked the 
veteran on a number of occasions if he had any private 
treatment records that were relevant to his claims (see RO 
letters to the veteran dated in August 1995, May 1997, 
January 1999, May 1999, March 2001, and August 2002 letters), 
he did not thereafter identify the names of any private 
physicians or provide VA with authorizations to obtain 
treatment records from any private healthcare providers.  

Nonetheless, the record includes private treatment records 
from Miner's Hospital, Richard W. Larkin, DMD, George M. 
Zliopko, M.D., Mercy Hospital, and Altoona Hospital.  
Furthermore, the record includes the results from June and 
July 1999 VA examinations as well as an October 2003 medical 
opinion from the Chief Public Health Environmental Hazards 
Officer that provide the medical opinion evidence needed to 
adjudicate these claims.  The record also shows that the 
appellant was advised of what evidence VA had requested and 
notified in the statement, supplemental statements of the 
case, and the October 1996, May 1999, March 2001, April 2002, 
August 2002, and February 2003 letters of what evidence had 
been received.  Accordingly, the Board finds that all 
available and identified evidence has been obtained and there 
is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

Finally, there is no evidence of harm to the veteran because 
VA failed to provide an adequate VCAA notice until after the 
adverse rating decision.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this respect, the veteran was 
given numerous opportunities to submit evidence after the RO 
notified him of what evidence was necessary to substantiate 
his claims, and the appellant thereafter filed and/or the RO 
obtained additional records.  The record also shows that the 
veteran testified at a hearing after receiving his VCAA 
notice, and at that time he waived his right to receive 
notice under the VCAA prior to an adverse rating decision.  
Hence, the Board finds that the appellant was not prejudiced 
by VA's failure to issue VCAA letters until after the rating 
decision at issue.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the order required by 38 U.S.C.A. 
§ 5103(a), the Board finds that error to be harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Claims

The veteran claims that his skin disability, right ear 
disability, lung disability, hypertension, and sterility were 
caused by his exposure to radiation while working as a jet 
engine mechanic on aircraft used to monitor atmospheric 
nuclear test results, and/or by participating in an 
experiment in which he ate radiated food.

Service connection is granted for an injury or disease 
incurred or aggravated in the line of duty in the active 
military, naval, or air service if separation from the period 
of service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred or aggravated there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for a radiogenic disease may be 
established in one of four ways.  First, service connection 
is granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more, within the first post service 
year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

Second, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).  

The Board has carefully reviewed this appeal under each of 
these the legal theories, however, as the preponderance of 
the evidence is against each claim under any theory of 
entitlement service connection for each disorder claimed is 
denied.

As to the first theory, the competent evidence shows that 
each claimed disability initially became manifest many years 
after the veteran's January 1979 separation from military 
service.  Specifically, hyperkeratosis of the feet was first 
diagnosed in February 1984, athletes feet in May 1985, and 
psoriasis of the feet in February 1989.  A right ear 
disability was first diagnosed as a papillary lesion with 
angulations of proliferated squamous and hyperkeratosis in 
April 1988, a skin tag in June 1994, status post resection of 
a right ear lesion in June 1994, status post chondroma in 
July 1994, and chondroma and condylon in May 1997.  

A lung disability including an increased susceptibility to 
upper respiratory infections was first diagnosed as possible 
restrictive ventilatory impairment in February 1984, impaired 
pulmonary function in April 1984, possible chronic 
obstructive pulmonary disease in August 1991, and possible 
asthma in June 1999.  Hypertension was first diagnosed in 
February 1984.  Finally, sterility was first diagnosed in 
March 1981.  Therefore, because there is no evidence that any 
of these problems were manifested in service or within the 
first post service year, service connection on a direct basis 
is not warranted.

As to the second method of establishing service connection, 
if a veteran participated in service in a radiation-risk 
activity and subsequently develops a disease listed in the 
regulation, the disease is presumed to be due to the 
radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Recognized radiation-risk activities are: onsite 
participation in atmospheric nuclear tests; participation in 
the occupation of Hiroshima or Nagasaki between certain 
dates; internment as a prisoner of war in Japan during World 
War II with opportunity for exposure to ionizing radiation; 
and certain service in one of three gaseous diffusion plants.  
The list of diseases specific to radiation-exposed veterans, 
and for which service connection may be granted by 
presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), does not include any claimed disorder.  

Because none of the claimed disorders is listed at 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), even if the 
Board assumes that the veteran participated in service in a 
"radiation-risk activity" as that term is defined by 
applicable law, his skin disability, right ear disability, 
lung disability, hypertension, and sterility are not diseases 
that can be presumptively service connected by dint of any 
in-service participation in a radiation-risk activity.  
Consequently, as a matter of law, service connection cannot 
be granted here on a presumptive basis pursuant to 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As to the third method of establishing service connection, 
none of the disorders at issue is a radiogenic disease listed 
in 38 C.F.R. § 3.311.  Further, with regard to a right ear 
disorder and hypertension the veteran has not presented any 
scientific and/or medical evidence that they related to in-
service exposure to ionizing radiation.  See 38 C.F.R. 
§ 3.311(b)(3); VAOPGCPREC 15-99; 65 Fed. Reg. 6258 (2000).  
Consequently, as a matter of law, entitlement to service 
connection for the right ear disability and hypertension 
under the third method is not warranted.  

While a skin disability, lung disability, and sterility also 
are not radiogenic diseases listed in 38 C.F.R. § 3.311, the 
veteran has presented scientific evidence that they are 
related to ionizing radiation exposure.  The Board notes, 
however, that the 38 C.F.R. § 3.311 does not create a 
presumption for service connection.  Rather, it merely 
provides special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of a medical nexus between the 
exposure to the ionizing radiation and the current 
disability.

In this regard, the RO obtained a dose estimate from the 
Chief Public Health Environmental Hazards Officer (Officer) 
in October 2003.  In that report it was opined that, after a 
review of the veteran's AF 1527 forms, statements received 
from the Defense Threat Reduction Agency, and statements from 
The United States Air Force, the veteran had a total dose 
estimate of 1.717 rem for his entire military service.  

It was further opined that the probability of radiation 
causing dermatological harm in healthy individuals at doses 
of less than 10 rem was "close to zero."  The Officer noted 
that increased susceptibility to infections can occur 
following acute exposure to approximately 50 to 100 rads.  
The largest risk factor for developing asthma was atopy.  
Ionizing radiation was not cited as one of the larger 
etiologic factors for developing asthma.  Finally, the 
estimated thresholds for inducing temporary sterility is 15 
rem and permanent sterility is 350 rem.

Based on the above, the Officer opined that, "it is unlikely 
that the veteran's psoriasis, increased susceptibility to 
upper respiratory infections (URI), lung disorder, sterility, 
. . . [or] hypertension . . . can be attributed to ionizing 
radiation in service."  

Therefore, even though the veteran was exposed to some level 
of ionizing radiation while on active duty, service 
connection cannot be granted pursuant to 38 C.F.R. § 3.311 
for a skin disability, lung disability, and/or sterility 
because the preponderance of the competent evidence is 
against finding a nexus between any such exposure and these 
claimed disabilities.

As to the fourth method of establishing service connection, 
the Combee approach, the Board notes that a February 1984 VA 
examiner diagnosed the veteran with, among other things, 
hyperkeratosis with pruritis of the feet, sterility, and 
increased susceptibility to infection which, by history, were 
caused by in-service exposure to radiation.  Similarly, an 
April 1984 VA medical certificate recorded that the veteran 
had impaired pulmonary function and sterility secondary to 
radiation exposure.  

Significantly, however, not only did the Officer opine that 
it was unlikely that the veteran's problems could be 
attributed to exposure ionizing radiation while in military 
service, but the appellant's own doctor, a specialist in 
radiation oncology, in an October 1991 statement, opined that 
"there is not even a remote chance that any of these 
problems [i.e., benign skin growths, joint pain, skin 
problems on the soles of his feet, etc . . .] could be 
related to [his radiation] exposure."  Likewise, a June 1999 
VA examiner, after diagnosing recurrent otitis media and 
shortness of breath on exertion due to poor physical 
conditioning, reported that, while the veteran "was 
attempting to associate his upper and lower respiratory 
symptoms to radiation [exposure.  To] the best of [the 
examiner's] knowledge, there [was] no known association 
between the type of radiation exposure [the appellant] 
experienced and his [respiratory] symptoms.  More than 
likely, if he does have allergic rhinitis and asthma, these 
are related to lifelong allergies." 

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  The Court has held that post 
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id; 
citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded medical evidence must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Given the above standard, the Board assigns greater 
evidentiary weight to the October 1991, June 1999, and 
October 2003 opinions than the opinions provided in the 
February and April 1984 VA records, because not only were the 
October 1991 and October 2003 opinions provided by experts in 
the field of radiogenic diseases, not only was the June 1999 
opinion provided at a respiratory examination conducted for 
the express purpose of ascertaining if the veteran had a 
respiratory disorder that was related to military service, 
but the June 1999 and October 2003 opinions were provided 
after a review of the entire record on appeal.  The February 
and April 1984 opinions were based on a history provided by 
the veteran.  Accordingly, because the preponderance of the 
evidence is against finding that any of the claimed 
disabilities were caused by his exposure to ionizing 
radiation while in military service, the claims are denied. 

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative written 
statements to the RO as well as hearing testimony.  While lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability, Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991), lay statements as to the 
origins of the veteran's disabilities are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  Likewise, 
while it is argued that the voluminous medical literature 
provided by the veteran is supportive of the claims for 
service connection, the Board finds that such generic texts, 
which do not address the facts in this particular veteran's 
own case, and with a sufficient degree of medical certainty, 
do not amount to competent medical evidence of causality.  
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  Therefore, the Board assigns more weight to the 
objective medical evidence of record as outlined above.  

The benefits sought on appeal are denied.

In reaching this opinion the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.


ORDER

Service connection for a skin disability, right ear 
disability, a lung disability including an increased 
susceptibility to upper respiratory infections, hypertension, 
and sterility, each claimed as due to ionizing radiation, is 
denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


